Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Condon, J.), rendered December 3, 2009, convicting him of burglary in the second degree and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
“Where a defendant voluntarily, knowingly, and intelligently waives his right to appeal as part of a bargained-for plea agreement, the waiver will be upheld completely by the courts” (People v Russell, 60 AD3d 706, 706 [2009]; see People v Ramos, 7 NY3d 737, 738 [2006]; People v Kemp, 94 NY2d 831, 833 [1999]). Here, the defendant’s valid waiver of his right to appeal forecloses review of the claims he seeks to raise (see People v Haynes, 73 AD3d 950 [2010]). Mastro, J.R, Belen, Chambers and Roman, JJ., concur.